Citation Nr: 9920499	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an increased evaluation for the post operative 
residuals of a torn medial meniscus of the right knee, 
currently rated 30 percent disabling.

Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran served on active duty from October 1976 to August 
1982.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which continued a 10 
percent disability evaluation for the veteran's residuals of 
a post operative torn medial meniscus of  the right knee.  In 
a September 1994 rating decision, a 30 percent disability 
evaluation was assigned.

The Board remanded the veteran's case for further development 
in March 1997.  The RO, in an October 1998 rating decision, 
expanded the grant of service connection for the veteran's 
right knee disability to include degenerative arthritis and 
assigned a separate 10 percent disability evaluation.  The 
case was returned to the Board in June 1999.

The veteran's representative avers that the examinations 
conducted by the VA in February 1998 and April 1998 were not 
conducted in accordance with the Board's remand instructions.  
The representative requests that the case again be remanded 
for a complete examination as the previous examinations were 
inadequate and as they were conducted before the veteran 
underwent right knee surgery in September 1998, the current 
status of the veteran's right knee disability is unknown.

It is herein noted that statements were received from the 
veteran's physician after the most recent supplemental 
statement of the case was issued.  To ensure that the VA has 
met its duty to assist the veteran in developing the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee disability since December 1998.  
After securing the necessary release, the 
RO should obtain the records not already 
secured from the medical care providers.  
All documents obtained should be 
associated with the veteran's claims 
file.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current extent and severity of 
his right knee disability.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
identify the limitation of activity imposed 
by the disabling condition, viewed in 
relation to the medical history, considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of disability 
upon his ordinary activity.  An opinion 
should be provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
REMAND, must be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal are not granted to the 
satisfaction of the veteran, he and 
representative should be furnished a 
supplemental statement of the case which 
includes a summary of all evidence 
received subsequent to the October 1998 
supplemental statement of the case.  They 
should be given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying information.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

